­UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 1-14368 Titanium Metals Corporation (Exact name of registrant as specified in its charter) Delaware 13-5630895 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 5430 LBJ Freeway, Suite 1700, Dallas, Texas 75240-2697 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code:(972) 233-1700 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days.Yesþ Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).*Yeso Noo * The registrant has not yet been phased into the interactive data requirements Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company (as defined by Rule12b-2 of the Exchange Act). þLarge accelerated fileroAccelerated filer oNon-accelerated fileroSmaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yeso Noþ Number of shares of common stock outstanding on April 24, 2009: TITANIUM METALS CORPORATION INDEX Page Number PART I. FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets – December 31, 2008; March 31, 2009 (unaudited) 2 Condensed Consolidated Statements of Income –Three months ended March 31, 2008 and 2009 (unaudited) 4 Condensed Consolidated Statements of Cash Flows –Three months ended March 31, 2008 and 2009 (unaudited) 5 Condensed Consolidated Statement of Changes in Equity and Comprehensive Income – Three months ended March 31, 2009 (unaudited) 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures about Market Risk 22 Item 4. Controls and Procedures 22 PART II. OTHER INFORMATION Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 6. Exhibits 25 Items 3, 4 and 5 of Part II are omitted because there is no information to report. -1- TITANIUM METALS CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (In millions) December 31, March 31, ASSETS 2008 2009 (unaudited) Current assets: Cash and cash equivalents $ 45.0 $ 64.3 Accounts and other receivables 145.4 130.7 Inventories 569.7 563.7 Refundable income taxes 2.3 0.5 Prepaid expenses and other 4.8 5.7 Deferred income taxes 21.7 22.7 Total current assets 788.9 787.6 Marketable securities 16.4 14.3 Notes receivable from affiliates 58.4 58.4 Property and equipment, net 427.1 423.0 Deferred income taxes 17.8 18.8 Other 59.1 60.4 Total assets $ 1,367.7 $ 1,362.5 See accompanying Notes to Condensed Consolidated Financial Statements. -2- TITANIUM METALS CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (CONTINUED) (In millions) December 31, March 31, LIABILITIES AND EQUITY 2008 2009 (unaudited) Current liabilities: Accounts payable $ 58.5 $ 46.9 Accrued and other current liabilities 76.1 60.1 Customer advances 17.6 17.9 Income taxes payable - 2.4 Total current liabilities 152.2 127.3 Accrued OPEB cost 28.5 28.9 Accrued pension cost 77.5 77.0 Deferred income taxes - 1.4 Other 9.2 9.3 Total liabilities 267.4 243.9 Equity: TIMET stockholders’ equity: Series A Preferred Stock 3.2 3.2 Common stock 1.8 1.8 Additional paid-in capital 523.4 523.5 Retained earnings 696.7 716.4 Accumulated other comprehensive loss (145.5 ) (147.4 ) Total TIMET stockholders’ equity 1,079.6 1,097.5 Noncontrolling interest in subsidiary 20.7 21.1 Total equity 1,100.3 1,118.6 Total liabilities and equity $ 1,367.7 $ 1,362.5 Commitments and contingencies (Note 10) See accompanying Notes to Condensed Consolidated Financial Statements. -3- TITANIUM METALS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In millions, except per share data) Three months ended March 31, 2008 2009 (unaudited) Net sales $ 293.7 $ 203.4 Cost of sales 212.6 164.0 Gross margin 81.1 39.4 Selling, general, administrative and development expense 17.2 14.8 Other (expense) income, net (1.1 ) 1.8 Operating income 62.8 26.4 Other non-operating (expense) income, net (2.1 ) 1.3 Income before income taxes 60.7 27.7 Provision for income taxes 17.9 7.1 Net income 42.8 20.6 Noncontrolling interest in net income of subsidiary 2.4 0.9 Net income attributable to TIMET stockholders 40.4 19.7 Dividends on Series A Preferred Stock 0.1 0.1 Net income attributable to TIMET common stockholders $ 40.3 $ 19.6 Earnings per share attributable to TIMET common stockholders $ 0.22 $ 0.11 Weighted average shares outstanding: Basic 182.6 181.1 Diluted 183.9 182.1 Cash dividends per common share $ 0.075 $ - See accompanying Notes to Condensed Consolidated Financial Statements. -4- TITANIUM METALS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In millions) Three months ended March 31, 2008 2009 (unaudited) Cash flows from operating activities: Net income $ 42.8 $ 20.6 Depreciation and amortization 11.4 12.3 Deferred income taxes (3.1 ) (0.5 ) Loss (gain) on disposal of property and equipment 0.1 (1.6 ) Other, net 0.3 0.6 Change in assets and liabilities: Receivables 7.6 14.0 Inventories (4.6 ) 4.6 Accounts payable and accrued liabilities (6.5 ) (27.4 ) Income taxes 15.9 4.3 Other, net (4.9 ) (2.0 ) Net cash provided by operating activities 59.0 24.9 Cash flows from investing activities: Capital expenditures (35.6 ) (8.1 ) Proceeds from sale of property - 3.5 Purchases of marketable securities (14.8 ) (0.6 ) Net cash used in investing activities (50.4 ) (5.2 ) Cash flows from financing activities: Common stock dividends (13.7 ) - Treasury stock purchases (36.5 ) (0.1 ) Other, net 0.5 0.1 Net cash used in financing activities (49.7 ) - Net cash (used in) provided by operating, investing and financing activities (41.1 ) 19.7 Effect of exchange rate changes on cash 1.1 (0.4 ) Net cash (used) provided during period (40.0 ) 19.3 Cash and cash equivalents at beginning of period 90.0 45.0 Cash and cash equivalents at end of period $ 50.0 $ 64.3 Supplemental disclosures: Cash paid for: Interest $ 0.2 $ 0.2 Income taxes $ 5.3 $ 3.1 Non-cash investing and financing activities: Asset retirement obligation recognized $ - $ 0.5 See accompanying Notes to Condensed Consolidated Financial Statements. -5- TITANIUM METALS CORPORATION CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN EQUITY AND COMPREHENSIVE INCOME FOR THE THREE MONTHS ENDED MARCH 31, 2009 (UNAUDITED) (In millions) TIMET stockholders’ equity Series A Preferred Stock Common stock Additional paid-in capital Retained earnings Accumulated other comprehensive loss Treasury stock Non-controlling interest Total Comprehensive income Balance at January 1, 2009 $ 3.2 $ 1.8 $ 523.4 $ 696.7 $ (145.5 ) $ - $ 20.7 $ 1,100.3 Net income - - - 19.7 - - 0.9 20.6 $ 20.6 Other comprehensive loss - (1.9 ) - (0.5 ) (2.4 ) (2.4 ) Treasury stock purchases - (0.1 ) - (0.1 ) - Treasury stock retirement - - (0.1 ) - - 0.1 - - - Other - - 0.2 - 0.2 - Balance at March 31, 2009 $ 3.2 $ 1.8 $ 523.5 $ 716.4 $ (147.4 ) $ - $ 21.1 $ 1,118.6 Comprehensive income $ 18.2 See accompanying Notes to Condensed Consolidated Financial Statements. -6- TITANIUM METALS CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2009 (Unaudited) Note 1 – Basis of presentation and organization Basis of presentation.The unaudited Condensed Consolidated Financial Statements contained in this Quarterly Report have been prepared on the same basis as the audited Consolidated Financial Statements in our Annual Report on Form 10-K for the year ended December 31, 2008 that we filed with the Securities and Exchange Commission (“SEC”) on February 26, 2009 (“2008 Annual Report”).They include the accounts of Titanium Metals Corporation and its majority owned subsidiaries (collectively referred to as “TIMET”).Unless otherwise indicated, references in this report to “we”, “us” or “our” refer to TIMET and its subsidiaries, taken as a whole.All material intercompany transactions and balances with consolidated subsidiaries have been eliminated.In our opinion, we have made all necessary adjustments (which include only normal recurring adjustments) in order to state fairly, in all material respects, our consolidated financial position, results of operations and cash flows as of the dates and for the periods presented.We have condensed or omitted certain information and footnote disclosures (including those related to the Consolidated Balance Sheet at December 31, 2008) normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”).Our results of operations for the interim period ended March 31, 2009 may not be indicative of our operating results for the full year.The Condensed Consolidated Financial Statements contained in this Quarterly Report should be read in conjunction with the 2008 Consolidated Financial Statements contained in our 2008 Annual Report.Our first three fiscal quarters reported are the approximate 13-week periods ending on the Saturday generally nearest to March 31, June 30 and September 30.Our fourth fiscal quarter and fiscal year always end on December 31.For presentation purposes, our financial statements and the accompanying notes have been presented as ended on March 31, June 30, September 30 and December 31, as applicable. Organization.At March 31, 2009, subsidiaries of Contran Corporation held 27.3% of our outstanding common stock.Substantially all of Contran's outstanding voting stock is held by trusts established for the benefit of certain children and grandchildren of Harold C. Simmons, of which Mr. Simmons is sole trustee, or is held by Mr. Simmons or persons or other entities related to Mr.
